DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2, This Office Action is in response to Applicant remarks and amendment filed 4/23/21.Claims 35-42 and 44-45 are present. Claims 35-38 and 44-45 are amended. Claims 39-42 remain withdrawn.
Rejection Withdrawn
	3. Applicants claims amendments and arguments have necessitated the withdrawal of the rejection of claims 35-37.
EXAMINER'S AMENDMENT
4.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Svensson on 4/30/21.
The application has been amended as follows:
In the claims
5. Please amend claims 44 and 45. In addition, please cancel claims 39-42.
44. A detection reagent for canine atopic dermatitis, comprising the anti-canine TARC monoclonal antibody binding to canine TARC according to claim 35, wherein said heavy chain variable region consists of the amino acid sequence of SEQ ID NO: 2 and said light chain variable region consist of the amino acid sequence of SEQ ID NO:4. 

45.  A method for detecting canine atopic dermatitis, which comprises measuring TARC in the detecting reagent according to claim 44 with a sample.
Rejoinder
6. Claims 35-38 are directed to an allowable product and method of making the product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 44 and 45  are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
7. Claims 35-38, 44 and 45 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645       

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645